             Case 2:21-cv-00351-JJT Document 1-3 Filed 03/01/21 Page 1 of 5




                               EXHIBIT A




4843-0555-3426.1
     Case 2:21-cv-00351-JJT Document 1-3 Filed 03/01/21 Page 2 of 5of the Superior Court
                                                             Clerk
                                                                   *** Electronically Filed ***
                                                                         G. Roa, Deputy
                                                                     11/23/2020 9:47:36 AM
                                                                       Filing ID 12250718
 1             Sara Thomas (027803)
       JONES|RACZKOWSKI|THOMAS PC
 2     2141 East Camelback Road, Suite 100
           Phoenix, Arizona 85016-4723
 3      (602) 840-8787 Fax (602) 840-0425
 4         sthomas@azpremiseslaw.com

 5 Attorneys for Plaintiff
 6
               SUPERIOR COURT OF ARIZONA, MARICOPA COUNTY
 7
   Jennifer Hoffman, a married woman, NO. CV2020-015118
 8 individually;
                                      COMPLAINT
 9
         Plaintiff;                   (Tort; Non-Motor Vehicle)
10 v.
11
   Seasons 52 Holdings LLC, a limited
12 liability company; N&D Restaurants,
   LLC, a limited liability company; Does
13
   I-V;
14
          Defendants.
15
16        Plaintiff Jennifer Hoffman alleges:
17        1.     Plaintiff Jennifer Hoffman is a resident of Maricopa County,
18 Arizona.
19        2.     Defendant Seasons 52 Holdings, LLC is a limited liability company
20 that caused an event to occur in Maricopa County, Arizona and is doing
21 business in Maricopa County, Arizona.
22        3.     Specifically, Defendant Seasons 52 Holdings, LLC owned,
23 possessed, operated, and managed the restaurant premises commonly known
24 as “Seasons 52” located at 2502 E. Camelback Rd., Phoenix, Arizona on
25 November 28, 2018.
26
     Case 2:21-cv-00351-JJT Document 1-3 Filed 03/01/21 Page 3 of 5




 1        4.    Defendant N&D Restaurants, LLC is a limited liability company
 2 that caused an event to occur in Maricopa County, Arizona and is doing
 3 business in Maricopa County, Arizona.
 4        5.    Specifically, Defendant N&D Restaurants, LLC owned, possessed,
 5 operated, and managed the restaurant premises commonly known as
 6 “Seasons 52” located at 2502 E. Camelback Rd., Phoenix, Arizona on
 7 November 28, 2018.
 8        6.    Does I-V are corporations, partnerships, other entities or
 9 individuals other than Defendant Seasons 52 Holdings, LLC and Defendant
10 N&D Restaurants, LLC who owned, possessed, operated, and managed the
11 restaurant premises commonly known as “Seasons 52” located at 2502 E.
12 Camelback Rd., Phoenix, Arizona on November 28, 2018.
13        7.    The actions, omissions and conduct giving rise to this cause of
14 action occurred in Maricopa County, Arizona, and this Court has subject
15 matter and personal jurisdiction. Venue is appropriate in Maricopa County
16 pursuant to A.R.S. §12-401.
17        8.    Defendant    Seasons   52    Holdings,   LLC,   Defendant   N&D
18 Restaurants, LLC, and Does I-V, as the owners, possessors, operators, and
19 managers of the restaurant premises commonly known as “Seasons 52”
20 located at 2502 E. Camelback Rd., Phoenix, Arizona on November 28, 2018,
21 had an affirmative duty to maintain the premises in reasonably safe condition
22 as to invitees, and delegation of that duty does not relieve Defendants from
23 their affirmative duty.
24        9.    On November 28, 2018, at the restaurant premises of Defendant
25 Seasons 52 Holdings, LLC, Defendant N&D Restaurants, LLC, and Does I-V
26 commonly known as “Seasons 52” located at 2502 E. Camelback Rd.,



                                         2
     Case 2:21-cv-00351-JJT Document 1-3 Filed 03/01/21 Page 4 of 5




 1 Phoenix, Arizona, Plaintiff was injured as a direct and proximate result of an
 2 unreasonably dangerous condition and/or hidden danger, specifically a single
 3 step transition that lacked sufficient visual cues, warnings, and sufficient
 4 lighting, as to which Defendant Seasons 52 Holdings, LLC, Defendant N&D
 5 Restaurants, LLC, and Does I-V created, had actual or constructive notice, or
 6 was otherwise negligent in allowing to be present on the premises.
 7        10.   On November 28, 2018, at the restaurant premises commonly
 8 known as “Seasons 52” located at 2502 E. Camelback Rd., Phoenix, Arizona,
 9 Plaintiff tripped over the single step, which she did not see as she was exiting
10 a booth, falling to the ground sustaining injuries including a dominant right
11 wrist fracture requiring surgical repair and insertion of hardware.
12        11.   Plaintiff has incurred health care expenses for treatment of the
13 injuries caused by Defendants’ negligence, and Plaintiff may continue to incur
14 such expenses.
15        12.   Plaintiff has incurred a loss of wages, earnings and earning
16 capacity, and other benefits and/or opportunities because of the injuries
17 caused by Defendants’ negligence.
18        13.   Plaintiff has experienced pain, discomfort, suffering, annoyance,
19 mental and emotional distress, loss of enjoyment of life, and other types of
20 general damage because of the injuries caused by Defendants’ negligence,
21 and Plaintiff may continue to experience such general damages in the future;
22 the exact amount of Plaintiff’s general damages is undetermined, but in
23 excess of the jurisdictional minimum of this Court.
24        14.   Plaintiff further alleges her total claimed damages qualify this
25 matter as a Tier 2 case pursuant to Rule 8(b)(2) and Rule 26.2(c) of the
26 Arizona Rules of Civil Procedure.



                                          3
     Case 2:21-cv-00351-JJT Document 1-3 Filed 03/01/21 Page 5 of 5




 1       WHEREFORE, Plaintiff requests judgment against Defendants for
 2 reasonable compensatory damages in excess of this Court's jurisdictional
 3 minimum, taxable costs, and all other appropriate relief.
 4       DATED this 20th day of November, 2020.
 5                                     JONES|RACZKOWSKI|THOMAS PC
 6
                                       /s/ Sara Thomas
 7
                                       By Sara Thomas
 8
                                       Attorneys for Plaintiff
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26



                                         4
